Citation Nr: 1242164	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from October 1972 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran's assertions of in-service noise exposure associated with firing weapons during training appear to be consistent with the circumstances of his service.

3.  The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes. 
 
4.  Although the Veteran is competent to assert that he has ringing in his ears (tinnitus), he has not asserted a continuity of symptoms since service, there is no objective evidence of any tinnitus for many years after service, and the only competent, probative opinion to address the question of whether there exists a medical nexus between in-service noise exposure and the Veteran's tinnitus weighs against the claim.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; the letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 1007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent objective evidence associated with the claims file consists of service and private treatment records, and the report of a September 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his attorney.  The Board finds that no further action on either claim, prior to appellate consideration, is required.  

The Board notes that documentation contained in the claims file reflects that the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.  However, the Veteran has not indicated, and the record does not otherwise show, that hearing loss and/or tinnitus was the basis of his SSA disability claim. Therefore, the Board finds that it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his claims on appeal.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts that his exposure to loud noise while serving aboard the USS Fulton during service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts that he was exposed to deafening aircraft noises from the bow of the ship while he would perform exercises at sea.  He reported that he was not provided with any ear protection.  He also reports exposure to noise from gunfire and artillery practice.     

The Veteran's DD-Form 214 shows that he served aboard the USS Fulton as a medical assistant.  

At the outset, the Board notes that, as the Veteran's basic training would undoubtedly involve some noise exposure, the Veteran's assertions in this regard appear to be consistent with his service.  That fact notwithstanding, the Board also finds that the record does not support an award of service connection for either bilateral hearing loss or tinnitus.

The Veteran's service treatment records reflect no complaint, findings or diagnosis pertinent to either hearing loss or tinnitus.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Pertinent post-service medical evidence consists of the report of a September 2008 VA audiological evaluation.  The report reflects that the Veteran complained of diminished hearing in his left ear for four years.  He stated that the hearing problem came on slowly.  He also reported having ear infections in his right ear about two years ago.  He stated that he was a hospital corpsman in the Navy and that he was exposed to noise from gunfire and artillery practice.  Following service, he worked as a surgical technician and in sales.  He denied any post-service nose exposure although he reported that he was involved in one incident of skeet shooting in 1999.  He reported the onset of tinnitus about four years ago which was not related to any specific event.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner noted that the Veteran's hearing was within normal limits for both ears.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military service since he has normal hearing and he reported the onset of tinnitus approximately four years ago (which is remote from military service).   

In his February 2009 VA Form 9, the Veteran stated that he was going to schedule an appointment with a private physician to check on his hearing and assess his tinnitus.  Although the Veteran requested that a decision not be made until a report was received from this physician.  A review of the claims file indicates that the Veteran never submitted such report or provided information to the RO in order to obtain any such existing report. 

First addressing the hearing loss claim,, the Board emphasizes that the above-cited testing results do not establish a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  While the Board has considered the Veteran's assertions of hearing difficulties, he does not have the appropriate training and expertise to provide the testing results needed to establish current hearing loss disability within the meaning of 38 C.F.R. § 3.385 on the basis of his lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

As regards the Veteran's tinnitus claim, the Board notes that the Veteran has claimed that the disability is the result of excessive noise exposure in service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, Veteran is competent to testify about his symptoms, as well as a continuity of symptoms, and tinnitus (ringing in the ears) is the type of disability that the Veteran, as a layperson, can establish on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).   See also 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, however, the Veteran has not alleged, and the record does not reflect, that he has experienced continuous tinnitus since his discharge from service.  In fact, the September 2008 VA examination report reflects that the Veteran reported the onset of tinnitus only four years prior to the examination.  This places the onset of tinnitus over 28 years after the Veteran's discharge from service.  The Board notes that length of time between service discharge and the medical documentation of the disability for which service connection is sought is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, as indicated, the only competent opinion to address the etiology of the Veteran's current tinnitus-that of the September 2008 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of his tinnitus. The examiner provided a rationale for his opinion, indicating that the tinnitus was not related to service because the Veteran's hearing was within normal limits as well as the Veteran's report as to the onset of tinnitus only four years prior to the examination.  Hence, the Board accepts this opinion as probative of the medical nexus question. Significantly, neither the Veteran nor his attorney has  presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his attorney that the Veteran's tinnitus is the result of his in-service noise exposure, the Board finds that such assertions, without more, provide no basis allowance of the claim.  As indicated above, the claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained professionals. See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.   Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


